In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00049-CR



           GARY DALE POTTER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 6th District Court
               Lamar County, Texas
               Trial Court No. 28730




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                              MEMORANDUM OPINION

       Appellant Gary Dale Potter has filed a motion to dismiss this appeal. As authorized by

Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX. R. APP. P.

42.2(a).

       Accordingly, we dismiss this appeal.




                                              Scott E. Stevens
                                              Justice

Date Submitted:      July 12, 2021
Date Decided:        July 13, 2021




                                              2